i

ihs. i2M<mc mow               ^mmu
                                      17
  c$ HmMs Couuhj, "Jacks

         AppellAMl-
                V
    -THE STATE OF TEXAS
               kpp&lleje..

VeJr&ioU fot Dis&ith'oiJAti/ %VitcD


                              Amu CJualto hlhil
                        Table of cautem ra
zDjdei* of Alttudzt-txes                                                         i
STATEMENT HE i OUL A$£a(JtoEpT                                                   i£
5UMMAUy OF AMhUHEkTr                                                             ji
Statement of the Case                                                            iil
6TATEMEAJT OF PROCEDURAL tiZSroM                                                 ±v
GXOUUDZ FOZ HEVXEW                                                               v
f&YfZ F6JZ toXEF                                                                 x
flPPLMOZX                                                                        ^
 App elIamb's biZouuds FoZ Uev/exO
      -rne. QifidoAt^ LVA5 Lm^lly i'USufif/cj'eAjf h SastaiU -f/le, Ft/Ad/tit)
Attest iu AHbtot VeUdv-, due. io -Me. Ltek of piioiL di^aLt'c4ioU> A(dcl LmJC
of mdemoe. d 4hz fipp&fatjh beJacj d&foiu At oil. The, ^Uid&xicti ou/t5
Legally ius>uft)iru{Ld+ to sustain -f-Joe Vosses^ioU Of Otu&s Cotl-
V/cfibfd, due. bttit Abseuct, of Ltsks to ckcoo that 4kn Appellantl- had
kAiOLOiacjIy pcssestQLi of -the, VheiKLUdi/diUc CotitrZo/l&cl CaferM/t^.
T7ie_ Ijtate* vol-Lutss* aav& to1st kdiMDfJi/ Po& ptchctblt, CAuse- Me
was //)£e<2,/2>££, Jha-huAlly iasuffidatiT- to i5U5>fa/d -Me fzoo £o/Ji//cf'-
 ious ofB/Adimg keesh iuk Motet l/e/vck faJcl -the. ffe&e&iojJ of A
 Couhalied /oubsi'AMC£J-Hr)£ July's {/etclids ujft=> So AgaiiJst--We.
 Ctteat-eJL uddgkr kud piepojubleeA/Uce. oP -the. eJ/tleAl&e. A3 4& be
 Hauifedrlu u/ujust.
          The CMJse, ^iDuld he Hej/etsed kud ZeMMkitd fbt */fevO
-Hp^L.qz, ksjCjuitrtcl otdoJULcA due to -the: pAch -tki.f/ids 6ee//
pteseidJred te -the. Couct oP Ciiuiud Appe/tCs.
                     -JJJDEZ OF AuR.TH0tI.TXB6
ftu/dCHQLOEZ VSTATE b>(cO $.lO &Q O+O (Tex. CxJuujl. AfpjWbi      ix
nF/ki/.^TATpr ^55 3.u) £.0 kt *70G>CTe*?,CJLiAJU«..AppJ£n$)        Vli
XMKEWTWMTP &ll Us 2&4,40 5r> JQ(ord 25££G£0 VoWWo) v
TmkjsnM VVX&LtiTh 44$ U.S. ZJDl,q°l S. S.£f <a7S7 Col LEO QO

U&FATH VPTTATF Qish 5.L0.3Q 770. llS-CTeX, CziHMJkd(L IW)          \/L
MAnner/j v ^tatc 7^ s.co.&o *t ofis (Tex, Cz. App. mo)             v±L
lANPPVQHm                                                          vjii
MULLAMEV\/\A£ELftflB 4cW u 5. bU o\o 5, tt mi 44



W/TTKftM 1/ 4WTr        &5 5. £<J> <aD 675 fr£j£ App. fash'UC&d

WftTftHT V, ^TATE 423 €>.u). QD V& Clex, Cz'iuu^. (\pp.~ Pl<Uh v
                    ZLZMDEr* &F AutmoZXTZES - STATUTES
~T£x .fiC. AtT6i. OIL VEmohl \cm)                                 1/
                    xno£% of AuithoKl tzes - wmmamm
                          3>uL£fi                                 1/
TEX, £. APP. Plot. d>6.a                                          iii
TE* £. AW? Pfc <3&JL <s                                           i£
TDCfLAPP. not. 45.3lC                                              x
TBXX f\PP. VfQL* 43.5 b                                            x
TBX.rl.APPflOL U.&AcMidb                                          x
               Stktemeut he: dim aigu^ut
    Utesujr- to tzuM. APP r\ai. 5%lc ifa, Appe/lAur mue.5i out am-
 c/iMfiuf -that amid be. helpful iu -the. deas/o/UAL ptouiss.

     Xu kppgllAut poiu-i- of Itevieio he Aeejue. Phah 4fe exiciejJtl
tohs Lmaliy iid^uWttiQirt Po austaiu PPit eouu/cJ-Pod. Tfid aoutP hikd
t-O 1//&lO oil GJjicleMCJL lU Light of £ucdojJ ofptoop. T/lt eV/deAM
iQQs tacJ-uallv iueuPPidmt Po ausfaiu kdoU\JieP/od>PJ)e jutv's
 ^ciiHy \ieMei aJ4^ 00 Kjiiazt Phe ^eatet u&fqhr1 md p&.pbdd-
 eLkttce, oP-Pht evidence As h ht HQniiksPlu u/Jud. Appellant-
Mat£s>4kjh kZuOjutAEidr battel u/bO/J A/5 ktikitjsis of-Phe Itcoid*
       'The. AppellAjLtf deques dPtiP -the. dxust diould be, tei/ecsed
kid 'ZeMMidod Pqtl tcUetu Pzi'qI oZ Acquitf/d. heojust Apfml GoueP
Pa,led la dttirle- AU ihAperJaiuf questi'm 0P 4/ie. 6/x-fe 02. fkd&lfal Iu
uJky 4-hcd tbuPliLp^ uJitln ±ht ApplicjdkJe dfti^'oU of -the, (Lou£p
of CzjuJukL Appeal elL4hiL t>u/)QeMi (LoutP &P <#*>. Uju/PeA 5httj
 uJlpihtt -fta jud-,^ oP a (Load oP ApptAi have disAoitieA oUA jMafet/ol
 Ojue4io>J oP Uu) Ue(Le55AZi/ h t^£ COjiPs dtPLi^iou •u)MM. AdDUld
 sf Appeals hfo dpcJdaA au uxAfoitAAit Quz-d-ioU oP CstAdht d'L Pede:ral
 LkiD Pilot has Ud beeMj but ^Jiou/d be,, aefkd £/ -the, (LourddP
 CUhUud. Appeals,




                                 Jt